NO. 12-01-00316-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

FERNANDO ARTEAGA,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION (1)

	Fernando Arteaga appeals his conviction for possession of marihuana within 1000 feet of an
elementary school.  Appellant pleaded guilty and the trial court sentenced him to ten years of
confinement and a $5,000.00 fine, both probated.  Less than four months later, Appellant pleaded
true to the allegations in the State's motion to revoke probation.  The trial court found the allegations
to be true and assessed punishment at eight years of imprisonment and a $5,000.00 fine.
	Appellant's court-appointed attorney filed a brief in which he concludes the appeal is wholly
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  The brief presents a professional evaluation of the
record showing why, in effect, there are no arguable grounds to advance.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).  Counsel delivered a copy of the brief to Appellant. 
We advised Appellant he has a right to file a pro se response.  Appellant, however, did not file a pro
se response.
	We have reviewed the record and counsel's brief.  We agree the appeal is frivolous and
without merit.  We find nothing in the record that might arguably support the appeal.
	We affirm the trial court's judgment and grant counsel's motion to withdraw.



Opinion delivered August 14, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.



































(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.